DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly added claims 19-21 are directed to the non-elected species p.  Therefore, claims 19-21 are withdrawn from consideration.

Status of Claims
Applicant’s amendments filed 02/24/2021 have been entered.  Claims 1-21are pending, claims 4, 6, 7, 9-12 and 19-21 have been withdrawn from consideration, and claims 1, 2, 3, 5, 8 and 13-18 are currently under consideration for patentability under 37 CFR 1.104. New rejection to claims 1, 2, and 13 and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (U.S. 4,745,470) in view of Humpston (U.S. 7,129,576).
With respect to claim 1, Yabe et al. teaches an endoscope comprising:
an insertion portion (FIG. 10 for example)

wherein the image pickup module comprises: 
an optical member (27) having a first surface and a second surface, 
an image sensor (23) having a light receiving surface, the image sensor being bonded to the optical member via a bonding layer (26) such that the second surface covers at least a periphery of the light receiving surface and light is incident in the light receiving surface via the optical member (FIG. 3) 
However, Yabe et al. does not teach a positioning bump and a recessed portion.
With respect to claim 1, Humpston teaches a semiconductor device comprising:
a cap (100, FIG. 1); and
circuitry (204, FIG. 2A); wherein
two or more multistage bumps (662) around the periphery of the circuitry (FIG. 6A), each of the two or more multistage bumps including an upper bump and a lower bump, a transition between the upper bump and the lower bump forming a transition surface (FIG. 6A);
wherein two or more recesses (106) are formed on the second surface of the cap (FIG. 6A).
Modifying Yabe et al. to utilize the multistage bumps of Humpston would result in a first relative position of the image sensor and the optical member in a plane of the  light receiving surface is defined by each of the upper bumps inserted into a respective recess of the two or more recesses; and a second relative position of the image sensor and the optical member in a direction perpendicular to the plane is defined by the second surface of the optical member abutted to the transition surface of each of the two or more multistage bumps (FIG. 3 of Yabe, FIG. 6A of Humpston).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the optical member and image pickup device of Yabe et 
With respect to claim 13, Yabe et al. teaches an endoscope comprising:
an insertion portion (FIG. 10 for example)
an image pickup module disposed in a distal end portion of the insertion portion (FIG. 10), 
wherein the image pickup module comprises: 
an optical member (27) including an opposed surface of the optical member (FIG. 3), 
an image sensor (23) comprising a light receiving surface facing the opposed surface, light is incident in the light receiving surface via the optical member (FIG. 3) 
However, Yabe et al. does not teach a multistage bump and a recessed portion.
With respect to claim 13, Humpston teaches a semiconductor device comprising:
a cap (100, FIG. 1) including two or more recesses on an opposed surface of the cap (FIG. 6A); and
circuitry (204, FIG. 2A) facing the opposed surface (FIG. 6a), the circuitry further comprising two or more multistage bumps (662) disposed peripherally around the circuitry (FIG. 6A), each of the two or more multistage bumps including an upper bump and a lower bump, a transition between the upper bump housed in each of the two or more recesses of the cap and a lower bump not housed in any of the two or more recesses, wherein a distance between the opposed surface and the light receiving surface is a height of each of the lower bumps (FIG. 6A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the optical member and image pickup device of Yabe et al. to include a positioning bump and recessed portion as taught by Humpston in order to 
With respect to claim 14, Yabe et al. in view of Humpston teaches a bonding layer (26 of Yabe et al.) disposed between the opposed surface and the light receiving surface (FIG. 3 of Yabe et al.), wherein a thickness of the bonding layer is the height of each of the lower bumps (FIG. 6A of Humpston).
With respect to claim 15, Humpston teaches a minimum of an inside dimension of each of the two or more recesses is larger than a maximum of an upper external dimension of each of the upper bumps and the upper external dimension is smaller than a minimum of a lower external dimension of each of the lower bumps (FIG. 6A).
With respect to claim 16, Yabe et al. teaches the first surface is a light incident surface of the optical member; and the second surface is a light transmitting surface of the optical member (FIG. 3).
With respect to claim 18, Yabe et al. teaches the first surface is a light incident surface of the optical member; and the second surface is a light transmitting surface of the optical member (FIG. 3).

Claims 2, 3, 5, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamio et al. (U.S. 2007/0019101) in view of Tajima et al. (U.S. 2014/0339957).
With respect to claim 2, Minamio et al. teaches an image pickup module, comprising: 
an optical member (22) having a first surface and a second surface; and 
an image sensor (14) having a light receiving surface, the image sensor being bonded to the optical member via a bonding layer (26) such that the second surface covers at least a periphery of the light receiving surface and light is incident on the light receiving surface via the optical member (FIG. 1b) 
However, Minamio et al. does not teach a positioning bump and a recessed portion.
With respect to claim 2, Humpston teaches a semiconductor device comprising:
a cap (100, FIG. 1); and
circuitry (204, FIG. 2A); wherein
two or more multistage bumps (662) around the periphery of the circuitry (FIG. 6A), each of the two or more multistage bumps including an upper bump and a lower bump, a transition between the upper bump and the lower bump forming a transition surface (FIG. 6A);
wherein two or more recesses (106) are formed on the second surface of the cap (FIG. 6A).
Modifying Minamio et al. to utilize the multistage bumps of Humpston would result in a first relative position of the image sensor and the optical member in a plane of the  light receiving surface is defined by each of the upper bumps inserted into a respective recess of the two or more recesses; and a second relative position of the image sensor and the optical member in a direction perpendicular to the plane is defined by the second surface of the optical member abutted to the transition surface of each of the two or more multistage bumps (FIG. 3 of Yabe, FIG. 6A of Humpston).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the optical member and image pickup device of Yabe et al. to include a positioning bump and recessed portion as taught by Humpston in order to alleviate the difficulty of controlling the thickness of the void between the circuitry and the cap (32:13-23 of Humpston).
With respect to claim 3, Humpston teaches an inside dimension of each of the two or more recesses is larger than an upper external dimension of each of the upper bumps and the upper external dimension is smaller than a lower external dimension of each of the lower bumps (FIG. 6A).
With respect to claim 5, Humpston teaches the first sectional shape of each of the upper bumps is circular and a second sectional shape of each of the two or more recesses is circular (FIG. 3D/3F for example).
With respect to claim 8, Minamio et al. teaches the optical member is an optical unit including a cover glass, a lens, a prism or a transparent optical member and a frame member (22).
With respect to claim 17, Minamio et al. teaches the first surface is a light incident surface of the optical member; and the second surface is a light transmitting surface of the optical member (FIG. 1b).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795